Citation Nr: 1611455	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  The Veteran served in the Republic of Vietnam from February 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran indicated in a letter dated February 2016 that he wished his claims to be decided on the record.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An April 2014 VA treatment note indicates a diagnosis of intervertebral back disc syndrome.  There is no indication in the record considering whether the Veteran has intervertebral back disc syndrome that is due to or a part of the service-connected lumbosacral strain, and if so, whether he has accompanying incapacitating episodes.  An October 2009 VA treatment note indicates that the Veteran was debilitated due to back pain; thus, the Board must remand for the Veteran to be afforded an additional examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The issue of entitlement to a TDIU, is inextricably intertwined with the claim for an increased rating, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the VAMC.

2.  Schedule an examination to determine the current severity of the Veteran's back disability as well as its impact on his employability.  The claims files must be made available for review by the examiner, and the examiner should note such review in the report.  

The examiner should additionally indicate whether the Veteran has intervertebral disc syndrome associated with his service-connected lumbosacral strain and, if so, if the Veteran has periods of incapacitation due to such disability.  The examiner must additionally determine of the Veteran has radiculopathy related to the service-connected back disability.

The examiner should identify the symptoms resulting from the service-connected disability and provide an opinion as to whether the Veteran's service-connected disability renders him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  His age and non-service connected disorders should not be considered.  The rationale for all opinions expressed must also be provided.

3.  Then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




